Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 line 1, “injection device (1)” should read “injection device”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fabien (US Patent Pub. 20170165426).
Regarding Claim 1, Fabien teaches an assisted injection device for injecting a composition contained in a medical container comprising: 
- a body (1,2) configured to receive the medical container (S) in a fixed position relative to the body, 
- a spring-loaded piston rod (5,6) translationally movable inside the body along a spring axis (longitudinal axis), between a proximal rest position (Fig 19) and a distal operative position (Fig 22) wherein the piston rod engages a stopper (P) of the medical container (S) and pushes the stopper in the medical container, 
- a lever (203) pivotably mounted on the body (see [0059] teaching locking elements on sleeve 3 of the body) about a first pivot axis orthogonal to the spring axis at a first distance from the spring axis (see Figs 15-16 showing 203 pivoting in an axis orthogonal to the longitudinal spring axis), comprising an actuation zone (200) configured to be pressed on by a user (indirectly pressed by user; when sleeve 100 is pressed by the user it causes 200 to be pressed and move lever 203; see [0059-0060]), said actuation zone being opposite the first pivot axis relative to the spring axis , at a second distance from the spring axis
 - a selective blocking system (7) coupled to the lever by a second pivot axis orthogonal to the spring axis,
the lever being pivotable between a rest position wherein the selective blocking system engages the piston rod to prevent any translational movement of the piston rod and a second position wherein the selective blocking system releases the piston rod to allow the piston rod to move toward the distal operative position under the spring force (see figs 19, 22; Fig 19 is at rest, 7 is in a locked position, and Fig 22, 7 is in an unlocked position).  
Regarding Claim 3, Fabien teaches the assisted injection device wherein the second pivot axis intersects the spring axis (Figs 19-22, see how 7 pivots about 79, it is interpreted that this pivot axis intersects the longitudinal spring axis during the pivoting motion).
Regarding Claim 7, Fabien teaches the assisted injection device wherein the piston rod (5) is provided with a toothed rack (52, 53) that extends along its outer wall, and the selective blocking system (7) comprises: 
a pawl comprising a surface provided with a at least one tooth (71, 72, 73 are the teeth on pawl 7) and
 a connecting rod assembly (78) including a first end coupled to the lever by the second pivot axis, and a second end coupled to the pawl (see Figs 3-4, rod 78 is connected to locking assembly 200 and pawl 7) , the connecting rod assembly being movable by the lever between a first position wherein the lever is in the rest position and the pawl meshes with the toothed rack of the piston rod so as to block the piston rod (Fig 19) , and a second position wherein the lever is in the operative position and the pawl disengages the toothed rack of the piston rod so as to allow the piston rod to move (Fig 22).
Regarding Claim 8, Fabien teaches the assisted injection device ([0040]; Fig 1) wherein the body comprises a container holder system (130, 120, 100) configured to receive at least a portion of the medical container (S) and to hold the medical container aligned with the movement direction of the piston rod so that when moving from the proximal rest position to the distal operative position, the piston rod engages the stopper of the medical container and pushes the stopper in the medical container to inject the composition (see Figs 19-22 where the medical container S is in aligned with the movement direction of piston rod 5).  
Regarding Claim 9, Fabien teaches the assisted injection device wherein the container holder system comprises (130, 120, 100): an opening provided in the distal wall of the body that leads to a housing (1) adapted to receive at least a portion of the medical container (S)  in a position aligned with the movement direction of the piston rod (5) , a slot (outer projected portion of 120) provided in the outer wall of the body that leads to the housing an insert (outer projected portion of 130) adapted to be inserted in the slot to contact the medical container and to maintain the medical container in a fixed position in the housing (see annotated Fig 1.1).

    PNG
    media_image1.png
    625
    724
    media_image1.png
    Greyscale

Annotated Fig 1.1
Regarding Claim 10, Fabien teaches the assisted injection device wherein the container holder system (130, 120, 100) comprises: a slot (outer projected portion of 120) provided in the outer wall of the body that leads to a housing (1) configured to receive at least a portion of the medical container (S) and to maintain the medical container in a fixed position aligned with the movement direction of the piston rod (5), a through groove (groove in 100) provided in the distal wall of the body, continuous with the slot and extending in the distal wall from the slot , the groove being configured to guide the medical container inserted via the slot to the housing (see annotated Fig 1.2).

    PNG
    media_image2.png
    625
    724
    media_image2.png
    Greyscale

Annotated Fig 1.2
  Regarding Claim 11, Fabien teaches the assisted injection device wherein said device is handheld ([0070] teaches the device is used manually).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabien (US Patent Pub. 20170165426).
Regarding Claim 2, Fabien does not explicitly teach the assisted injection device wherein the second distance is greater than the first distance. However, it appears that the second distance may be greater than the first distance (see annotated Fig 15; D2 is greater than D1). Additionally, one of ordinary skill in the art would know the distances between the spring axis, lever and actuation zone will differ based on the overall size of the device. It would have been obvious for one of ordinary skill in the art to modify these distances based on the desired overall size of the device.   
It is noted that the drawings of Fabien may not be drawn to scale. However, It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Fabien to include the second distance being greater than the first distance since applicant has not disclosed that having the second distance being greater than the first distance solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the second distance being greater than the first distance, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 

    PNG
    media_image3.png
    860
    535
    media_image3.png
    Greyscale

Annotated Fig 15
Regarding Claim 12, Fabien does not explicitly teach the assisted injection device wherein the second distance is at least two times greater than the first distance. However, it appears that the second distance may be greater than the first distance (see annotated Fig 15; D2 is greater than D1). Additionally, one of ordinary skill in the art would know the distances between the spring axis, lever and actuation zone will differ based on the overall size of the device. It would have been obvious for one of ordinary skill in the art to modify these distances based on the desired overall size of the device.   
It is noted that the drawings of Fabien may not be drawn to scale. However, It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Fabien to include the second distance being at least two times greater than the first distance since applicant has not disclosed that having the second distance being at least two times greater than the first distance solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the second distance being at least two times greater than the first distance, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Allowable Subject Matter
Claims 4-6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, Fabien teaches all elements of the claim mentioned before. Fabien does not teach a selective blocking system comprising a moveable wheel comprising a cogwheel and a curved surface. The examiner believes that it would not have been obvious at the time of the invention/before the effective filing date to have modified Fabien’s injection device to include a cogwheel and curved surface. It would not be obvious to one of ordinary skill in the art how to add the structures of claim 4 to the invention of Fabien while still maintaining the mechanical function of the injection device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783